DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites that “the resin structure is dotted on the sloped surface and a flat surface of the first barrier layer.” It is not clear what “dotted on” means in this context.

Claim 6 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh, US 2013/0161680 in view of Jeon, US 2011/0156578.
Claim 2: Oh discloses
 a substrate (401); 
a thin film transistor (405) arranged in a matrix on the substrate; 
a passivation layer (409) covering the thin film transistor, and arranged above the substrate and the thin film transistor; 
a pixel electrode  (410)connected to the thin film transistor and arranged on the passivation layer; 
an organic layer (412) configured to emit light and formed on the pixel electrode; 
a common electrode (413) covering the organic layer; 
a first barrier layer (421) formed of inorganic material and covering the common electrode; 
a resin structure (431) arranged on the first barrier layer at a peripheral part of the pixel electrode; 
and a second barrier layer (422) covering the resin structure, wherein the first barrier layer is in contact with the second barrier 
Claim 3: Oh does not disclose the shape of the pixel electrode, but rectangles were common in the art. See e.g. Jeon FIG. 4. Note that rectangular is interpreted under the broadest reasonable interpretation standard to include generally rectangular shapes such as the electrode 227 of Jeon FIG. 4. The examiner does not understand the specification to enable more a more specific shape than this, as the present figures only show a rectangular pixel, not precisely a rectangular electrode.
Claim 4: Oh discloses a wall structure (419) formed between the passivation layer and the first barrier layer surrounding the pixel electrode, wherein the resin structure is arranged on a sloped surface of the first barrier layer formed by the wall structure (FIG. 4).
Claim 5: Oh does not disclose the claimed thicknesses; however, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER BRADFORD/Primary Examiner, Art Unit 2897